Citation Nr: 0624251	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-16 171	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1990 rating decision that granted service connection 
for tinnitus and assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.


FINDING OF FACT

On October 17, 2000, the RO was notified that the veteran 
died in October 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died on October [redacted], 2000.  In February 2003, his 
prior representative raised a claim for separate ratings for 
tinnitus of each ear, stating that Diagnostic Code 6260 
required separate 10 percent ratings for each ear.  The 
representative stated, "Please institute a corrected rating 
decision with effective date as the same original one."  In 
April 2003, the RO found that a January 1990 rating decision 
was not a product of CUE.  The representative filed a notice 
of disagreement in January 2004.  A statement of the case was 
issued in March 2004, and the representative submitted a 
substantive appeal in April 2004.

Most critical to this claim are the procedural deficits 
involved, namely that the veteran's prior representative 
cannot unilaterally substitute himself for the veteran after 
the veteran's death.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits is moot by virtue of the death of 
the veteran and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


